DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this divisional application filed on 10/29/19
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-27, 31, and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 4,913,196).
Regarding claims 17, 19, and 33, Williams et al. discloses a sterilization system (Fig.1:20, 10 and Fig.9) comprising:
(a)    A sterilization chamber (Fig.1:10) configured to receive and sterilize at least one medical device;
(b)    A processor (Fig.1:21); and
(c)    A sterilization module (Fig.1:20; 18: Fig.8 and Fig.12:83), comprising:
(i)    A frame assembly (Fig.8:70, 72 and 98) comprising a sensor in communication with the processor (col.7, lines 7-12),
(ii)    An extraction assembly (Fig.12:83; col.6, lines 44-61 and col.10, lines 61-68 through col.11, lines 1-29) in fluid communication with the sterilization chamber, wherein the extraction assembly is configured to extract a sterilant fluid from a cartridge (Fig.12:18) and transfer the sterilant fluid to the sterilization chamber, and
(iii)    A carriage assembly (Fig.8:95, 70, 99, 94 and 96) comprising:
(A)    A motor (Fig.8:95) in communication with the processor (col.6, lines 62-68 through col.7, lines 1-12 and col.9, lines 24-25),
(B)    A carriage body (Fig.8:70, 18 and 99) coupled with the motor (Fig.8:95), wherein the carriage body is configured to receive the cartridge (col.6, lines 18-22), and
(C)    A translating flag (Fig.8:94) is capable of being configured to move from a first position to a second position (col.6, lines 62-68) relative to the carriage body (Fig.8:70, 18 and 99) in response to the carriage body receiving the cartridge, wherein the sensor (Fig.8:99) is configured to detect movement of the translating flag (col.7, lines 7-12) from the first position to the second position.
Regarding claims 18 and 34-35, Williams et al. discloses that the translating flag or indicator (Fig.8:94) is resiliently capable of being biased toward the first position (the motor 95 is capable of biasing drive roller 94 to the first position; col.6, lines 62-66).
Regarding claims 20-23, Williams et al. discloses that the carriage body (Fig.8:70, 18 and 99) comprises a first static flag (Fig.5:66), wherein the sensor (col.7, lines 1-7) is configured to detect the first static flag (Fig.5:66), wherein the motor (Fig.8:95) is capable of being configured to drive (col.7, lines 1-12) the carriage body (Fig.8:70, 18 and 99) distally in response to the sensor detecting the translating flag (Fig.8:94) actuating form the first position to the second position until the sensor detects the first static flag.
Regarding claim 24, Williams et al. discloses that the processor (Fig.1:21 and col.7, lines 1-12) is capable of being configured to calculate a first distance between the translating flag in the first position and the static flag, wherein the processor is configured to store a datum distance based in part on the first distance (the sensors in col.7, lines 1-12 are considered to send measurement information to microprocessor 21. And microprocessor 21 is deemed to store the measurement information, including distance calculations).
Regarding claim 25, Williams et al. discloses that the carriage body (Fig.8:70, 18 and 99) further comprises a second static flag (Fig.3:67 and col.5, lines 62-68), wherein the sensor (col.7, lines 1-7) is capable of being configured to detect the second static flag, wherein the motor (Fig.8:95) is capable of being configured to distally actuate the carriage body (Fig.8:70, 18 and 99) toward the second static flag (Fig.3:67) if the second distance is greater than or equal to the datum distance.
Regarding claim 26, Williams et al. discloses that the translating flag (Fig.8:94) defines an aperture (Fig.8:64), wherein the sensor (Fig.8:99) is positioned to be adjacent to the aperture (Fig.8:64) when the translating flag (Fig.8:94) is in the first position.
Regarding claim 27, Williams et al. discloses that the carriage assembly (Fig.8:95, 70, 99, 94 and 96) further comprises a spring member (Fig.8:96) is capable of being configured to urge the cartridge (col.6, lines 66-68 through col.7, lines 1-2) against the carriage body (Fig.8:70, 18 and 99).
Regarding claims 31 and 36, Williams et al. discloses that the motor (Fig.8:95) is capable of being configured to drive the carriage body (Fig.8:70, 18 and 99) distally in response to the sensor (col.6, lines 62-68 through col.7, lines 7-12) detecting the movement of the translating flag from the first position to the second position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 4,913,196) as applied to claim 31, and further in view of Zhang (US 2006/0173480 A1).
Williams et al. appears not to disclose the use of an electric braking through the motor.
Zhang discloses an apparatus (Fig.6:10) using needles [0002] that are controlled by electric brake [0100 and 0105] since electric brakes provide precise depth positions [0105]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Zhang electric brake to Williams et al. system since electric brakes provide precise depth positions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-27 and 31-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,500,297. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 17-27 and 31-36 overlap with the scopes of claims 1-20 of U.S. Patent No. 10,500,297.
Allowable Subject Matter
Claims 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 28-30 are objected to because of the inclusions of an elongated rail and an ID reader.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/ Primary Examiner, Art Unit 1798